DETAILED ACTION

Status of Claims
This Nonfinal Office Action based on the 15/528,351 Application is in response to the request for continued examination filed December 6, 2021, where:
	Claims 1, 8, 18 and 21 have been amended; 
Claim 22 is new; and
Claims 1-22 are currently pending and considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 
Claims 1-20 and 22 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. 8,957,777 B2 to Baker et al., hereinafter “Baker ‘777,” in view of U.S. 2012/0003933 A1 to Baker et al., hereinafter “Baker ‘933,” in view of U.S. 2014/0235166 A1 to Molettiere et al., hereinafter “Molettiere” and further in view of U.S. 2014/0300490 A1 to Kotz et al., hereinafter “Kotz.”
	Regarding claim 1, Baker ‘777 discloses A method for providing a network connection to a wearable EEG monitoring module via the Internet, wherein said wearable EEG monitoring module is connected to the Internet via a gateway (See Baker ‘777 at least at Col. 4, ln. 5-36; Fig. 6), said method comprising the steps of: providing a plurality of patient records in a patient record server accessible over the Internet, each patient record including a unique identity for an associated wearable EEG monitoring module (See id. at least at Col. 10. Ln. 10-33; See also Baker ‘933 at least at Paras. [0040], [0049]). 
 teaches detecting the presence of a wireless connection between said wearable EEG monitoring module and said gateway (See Baker ‘933 at least at Abstract; Paras. [0003]-[0005], [0024], [0054]); providing, in said control server, an EEG module connection register containing said unique identity of wearable EEG monitoring modules and corresponding communicated current connection information (See id. at least at Paras. [0004], [0007], [0024]); requesting, from a computer device, said control server to provide the current connection information for said wearable EEG monitoring module by providing the associated unique identity (See id. at least at Paras. [0025]-[0028], [0061]; See also Molettiere at least at Paras. [0014]-[0020], [0027]-[0032]; Fig. 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Baker ‘777 to incorporate the teachings of Baker ‘933 and provide detection of wireless connection and facilitation thereof. Baker ‘933 is directed to a wireless medical device with a sensor for detecting a physiological signal and detecting and communicating with other computing devices. Incorporating the wireless medical device and techniques as in Baker ‘933 with the body area network pairing improvements as in Baker ‘777 would thereby increase the applicability, utility, and efficacy of the claimed method for providing a network connection to a wearable EEG monitoring device module.
Baker ‘777 and Baker ‘933 may not specifically describe communicating connection information of the wearable device. However, Molettiere teaches in response to establishment of connection to the Internet via the gateway, communicating associated current connection information to a control server (See Molettiere at least at Paras. [0014]-[0020], [0027]-[0032]; Fig. 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Baker ‘777 and Baker ‘933 to incorporate the teachings of Molettiere and provide communicating a current connection information to a remote server for a wearable computing device. Molettiere relates to a system and method for wireless device pairing. Incorporating the wireless medical device and techniques as in Baker ‘933, with the wireless device pairing of Molettiere and the body area network pairing improvements as in Baker ‘777 would thereby increase the applicability, utility, and efficacy of the claimed method for providing a network connection to a wearable EEG monitoring device module.
Baker ‘777, Baker ‘933 and Molettiere may not specifically describe establishing, from said computer device, a direct connection to said wearable EEG monitoring module based on the current connection information retrieved from said control server. However, Kotz teaches establishing, from said computer device, a direct connection to said wearable EEG monitoring module through said gateway based on the current connection information retrieved from said control server (See Kotz at least at Abstract; Paras. [0030]-[0031], [0034], [0037]-[0042]; Fig. 2; See also Molettiere at least at Paras. [0014]-[0020], [0027]-[0032]; Fig. 6). Kotz further teaches requesting, from a computer device other than said EEG monitoring module and gateway (See Kotz at least at Abstract; Paras. [0030]-[0031], [0034], [0037]-[0042]; Fig. 2).


	Regarding claim 2, Baker ‘777 as modified by Baker ‘933, Molettiere and Kotz discloses all the limitations of claim 1 and Baker ‘933 further teaches wherein an Internet enabled personal communication device and said wearable EEG monitoring module are connected for establishing (See Baker ‘933 at least at Paras. [0024]-[0028]; Figs. 1, 2).

Regarding claim 3, Baker ‘777 as modified by Baker ‘933, Molettiere and Kotz discloses all the limitations of claim 1 and Kotz further teaches retrieving, from said computer device, log data from said wearable EEG monitoring module via said gateway (See Kotz at least at Abstract; Paras. [0117]-[0124], [0127]-[0129]).

Regarding claim 4, Baker ‘777 as modified by Baker ‘933, Molettiere and Kotz discloses all the limitations of claim 1 and Baker ‘933 further teaches automatically updating said EEG module connection register of the control server upon creation of new patient records in said patient record server (See Baker ‘933 at least at Paras. [0040], [0061]).

Regarding claim 5, Baker ‘777 as modified by Baker ‘933, Molettiere and Kotz discloses all the limitations of claim 1 and Baker ‘933 further teaches uploading current connection information to said control server upon detection of a new connection to the Internet (See id. at least at Paras. [0015], [0024], [0031], [0054], [0061]-[0066] [0093], [0111]; Figs. 2, 8, 9]).

Regarding claim 6, Baker ‘777 as modified by Baker ‘933, Molettiere and Kotz discloses all the limitations of claim 1 and Baker ‘933 further teaches assigning in said EEG module connection register a unique identity to said wearable EEG monitoring module and mapping this unique identity to an IP address and a port number (See id. at least at Para. [0049]).

Regarding claim 7, Baker ‘777 as modified by Baker ‘933, Molettiere and Kotz discloses all the limitations of claim 2 and Baker ‘933 further teaches wherein a medical care professional retrieves data from and adjusts settings of said wearable EEG monitoring module during a remote EEG surveillance session by means of a computer program running on said computer device, wherein the computer program retrieves identification of said wearable EEG monitoring module from the patient record server and retrieves the associated connection information from the EEG module connection register administered by the control server (See id. at least at Paras. [0061]-[0066]).

	Regarding claim 8, Baker ‘777 as modified by Baker ‘933, Molettiere and Kotz discloses all the limitations of claim 1 and Baker ‘933 further teaches a system comprising: a patient record server accessible over the Internet, and providing an electronic medical record database, each patient record including a unique identity for an associated wearable EEG monitoring module; a control server providing an EEG module connection register including said unique identity of EEG monitoring modules associated with current connection information; and wherein the control server is adapted for updating the connection information in the EEG module connection register when receiving communicated connection information, and for providing the current connection information to a computer device upon request; and wherein said computer device is adapted for establishing a direct connection to said wearable EEG monitoring module based on the current connection information requested from said control server (See id. at least at Abstract; Paras. [0006], [0013], [0015], [0024]-]0028], [0031], [0049], [0054], [0061]-[0066] [0093], [0111]; Figs. 1, 2, 8, 9]).
a network connection handling element being adapted for detecting the presence of a wireless connection between said wearable EEG monitoring module and said gateway, and in response uploading current connection information to said control server (See Kotz at least at Abstract; Paras. [0030]-[0031], [0034], [0037]-[0042]; Fig. 2; See also Molettiere at least at Paras. [0014]-[0020], [0027]-[0032], [0044]; Fig. 6).

Regarding claim 9, Baker ‘777 as modified by Baker ‘933, Molettiere and Kotz discloses all the limitations of claim 8 and Baker ‘933 further teaches wherein said network connection handling element is contained in said wearable EEG monitoring module (See id. at least at Para. [0024]-[0028]; Figs. 2, 5).

	Regarding claim 10, Baker ‘777 as modified by Baker ‘933, Molettiere and Kotz discloses all the limitations of claim 8 and Baker ‘933 further teaches wherein said network connection handling element is contained in an Internet enabled personal communication device, and5PRELIMINARY AMENDMENT Attorney Docket No.: Q233066Appln. No.: National Stage of PCT/EP2015/077210 wherein said Internet enabled personal communication device and said wearable EEG monitoring module are provided with respective transceivers for establishing a short range wireless connection, whereby the personal communication device becomes said gateway for said wearable EEG monitoring module to the Internet (See id. at least at Abstract; Paras. [0006], [0013], [0015], [0024]-]0028], [0031], [0054], [0061]-[0066] [0093], [0111]; Figs. 1, 2, 5, 8, 9]).

wherein said network connection handling element is adapted for detecting the presence of said short range wireless connection to said wearable EEG monitoring module, and for communicating said current connection information to said control server (See id. at least at Paras. [0024]-[0028]; Fig. 5).
	
Regarding claim 12, Baker ‘777 as modified by Baker ‘933, Molettiere and Kotz discloses all the limitations of claim 8 and Kotz further teaches wherein the computer device is adapted for retrieving log data from said wearable EEG monitoring module using said gateway (See Kotz at least at Abstract; Paras. [0117]-[0124], [0127]-[0129]).

Regarding claim 13, Baker ‘777 as modified by Baker ‘933, Molettiere and Kotz discloses all the limitations of claim 8 and Baker ‘933 further teaches wherein said patient record server and said control server are two separate entities (See Baker ‘933 at least at Paras. [0110], [0111]; Figs. 7-9).

 Regarding claim 14, Baker ‘777 as modified by Baker ‘933, Molettiere and Kotz discloses all the limitations of claim 8 and Baker ‘933 further teaches wherein said patient record server automatically updates said EEG module connection register of the control server upon creation of new patient records (See id. at least at Para [0118]; Fig. 8).

Regarding claim 15, Baker ‘777 as modified by Baker ‘933, Molettiere and Kotz discloses all the limitations of claim 10 and Baker ‘933 further teaches wherein said EEG module connection register each wearable EEG monitoring module present in the EEG module connection register (See id. at least at Paras. [0040], [0061], [0106]-[0118]; Fig. 5, 7-9).

Regarding claim 16, Baker ‘777 as modified by Baker ‘933, Molettiere and Kotz discloses all the limitations of claim 8 and Baker ‘933 further teaches wherein said network connection handling element is adapted for communicating said current connection information to said control server upon detection of a new connection to the Internet (See id. at least at Paras. [0040], [0061]).

Regarding claim 17, Baker ‘777 as modified by Baker ‘933, Molettiere and Kotz discloses all the limitations of claim 8 and Baker ‘933 further teaches wherein said EEG Module Connection Register of the control server is adapted to assigning in said EEG module connection register a unique identity to said wearable EEG monitoring module and mapping this unique identity to an IP address and a port number (See id. at least at Para. [0049]).

Regarding claim 18, Baker ‘777 discloses A non-transitory computer-readable storage medium having computer- executable instructions, which comprise a remote ward round session application which when executed on a computer device is adapted for manipulating a wearable EEG monitoring module during a remote ward round session, and for performing a method comprising the steps of: launching the remote ward round session application on the computer device (See Baker ‘777 at Col. 6, ln. 4-62) accessing a patient record server over the Internet for accessing a patient record for the user of the wearable EEG monitoring module to be manipulated, said patient record containing a unique identity of said wearable EEG monitoring module (See id. at least at Col. 10. Ln. 10-33; See also Baker ‘933 at least at Paras. [0040], [0049]).
Baker ‘933 may not specifically describe, but Baker ‘933 teaches using the unique identity in the accessed patient record, retrieving connection information for said wearable EEG monitoring module from an EEG module connection register administered by a control server (See Baker ‘933 at least at Abstract; Paras. [0003]-[0005], [0024]-[0028], [0054]; Figs. 2, 5, 7-9; See also Kotz at least at Abstract; Paras. [0030]-[0031], [0034], [0037]-[0042], [0117]-[0124], [0127]-[0129]; Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Baker ‘777 to incorporate the teachings of Baker ‘933 and provide detection of wireless connection and facilitation thereof. Baker ‘933 is directed to a wireless medical device with a sensor for detecting a physiological signal and detecting and communicating with other computing devices. Incorporating the wireless medical device and techniques as in Baker ‘933 with the body area network pairing improvements as in Baker ‘777 would thereby increase the applicability, utility, and efficacy of the claimed method for providing a network connection to a wearable EEG monitoring device module.
from the remote ward round session application (See Molettiere at least at Paras. [0014]-[0020], [0027]-[0032], [0051]-[0052]; Claim 1; Fig. 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Baker ‘777 and Baker ‘933 to incorporate the teachings of Molettiere and provide accessing information from a remote server application for a wearable computing device. Molettiere relates to a system and method for wireless device pairing. Incorporating the wireless medical device and techniques as in Baker ‘933, with the wireless device pairing of Molettiere and the body area network pairing improvements as in Baker ‘777 would thereby increase the applicability, utility, and efficacy of the claimed method for providing a network connection to a wearable EEG monitoring device module.
Baker ‘777 as modified by Baker ‘933 and Molettiere may not specifically describe establishing a direct connection for programming said wearable EEG monitoring module based on the connection information retrieved from said control server. However, Kotz teaches establishing a direct connection for programming said wearable EEG monitoring module based on the connection information retrieved from said control server (See Kotz at least at Abstract; Paras. [0030]-[0031], [0034], [0037]-[0042], [0117]-[0124], [0127]-[0129]; Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Baker ‘777, Baker ‘933 and Molettiere to incorporate the teachings of Kotz and provide unique 

Regarding claim 19, Baker ‘777 as modified by Baker ‘933 and Kotz discloses all the limitations of claim 18 and Baker ‘933 further teaches wherein the connection information retrieval and the direct connection establishment is provided automatically from a surveillance session application once the patient record has been accessed (See Baker ‘933 at least at Paras. [0049]-[0054])

Regarding claim 20, Baker ‘777 as modified by Baker ‘933 and Kotz discloses all the limitations of claim 18 and Baker ‘933 further teaches wherein the manipulation of the wearable EEG monitoring module comprises retrieving data from and/or adjusting settings of said wearable EEG monitoring module during the remote ward round session under control of a medical professional (See id. at least at Paras. [0061]-[0066]; Figs. 1, 6).

Regarding claim 22, Baker ‘777 as modified by Baker ‘933, Molettiere and Kotz discloses all the limitations of claim 1 and Molettiere further teaches wherein said EEG monitoring module includes a network connection handling element having a unique identity for said EEG monitoring module, and wherein when sending the connection information, the current connection information of the network connection handling element is present as source address of a data packet embodying the connection information, and the unique identity for the EEG monitoring module is contained in the data packet (See Molettiere at least at Paras. [0014]-[0020], [0027]-[0032], [0044], [0051]-[0052]; Claim 1; Figs. 6, 13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Baker ‘777 and Baker ‘933 and Kotz to incorporate the teachings of Molettiere and network handling for identification information for a wearable computing device. Molettiere relates to a system and method for wireless device pairing. Incorporating the wireless device pairing of Molettiere with the secure control of biosensors as in Kotz, the wireless medical device and techniques as in Baker ‘933, and the body area network pairing improvements as in Baker ‘777 would thereby increase the applicability, utility, and efficacy of the claimed method for providing a network connection to a wearable EEG monitoring device module.

Claim 21 is rejected under 35 U.S.C. 103(a) as being unpatentable over Baker ‘777, in view of Baker ‘933 and further in view of Kotz.
Regarding claim 21, Baker ‘777 discloses A wearable EEG monitoring module having a unique identity and being adapted to be connected to a computer device via the Internet, and comprising a network connection handling element (See Baker ‘777 at least at Col. 4, ln. 5-36; Col. 10, ln. 10-33; Fig. 6; See also Baker ‘933 at least at Paras. [0040], [0049]). 
Baker ‘777 may not specifically describe, but Baker ‘933 teaches an element being adapted to detect the presence of a wireless connection between the wearable EEG monitoring module and a gateway to the Internet, and in response to establishment of said wireless connection, communicate a current connection information for the wearable EEG monitoring module to a control server, (See Baker ‘933 at least at Abstract; Paras. [0003]-[0005], [0024], [0049]-[0054]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Baker ‘777 to incorporate the teachings of Baker ‘933 and provide detection of wireless connection and facilitation thereof. Baker ‘933 is directed to a wireless medical device with a sensor for detecting a physiological signal and detecting and communicating with other computing devices. Incorporating the wireless medical device and techniques as in Baker ‘933 with the body area network pairing improvements as in Baker ‘777 would thereby increase the applicability, utility, and efficacy of the claimed method for providing a network connection to a wearable EEG monitoring device module.
whereby the computer device is configured to request the current connection information from said control server based on the unique identity of the wearable EEG monitoring module, and to establish a direct connection to the wearable EEG monitoring module (See Kotz at least at Abstract; Paras. [0030]-[0031], [0034], [0037]-[0042], [0117]-[0124], [0127]-[0129]; Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Baker ‘777 and Baker ‘933 to incorporate the teachings of Kotz and provide unique identification of wearable EEG devices and a direct connection established monitoring connection information. Baker ‘933 is directed to a wireless medical device with a sensor for detecting a physiological signal and detecting and communicating with other computing devices. Kotz relates to a wearable computing device for secure control of biosensors and medical devices, and secure storage techniques. Incorporating the wireless medical device and techniques as in Baker ‘933 with the secure control and storage methods of Kotz and the body area network pairing improvements as in Baker ‘777 would thereby increase the applicability, utility, and efficacy of the claimed method for providing a network connection to a wearable EEG monitoring device module.





Response to Arguments
	Applicant’s response filed December 6, 2021 have been fully considered, but they are not persuasive. The following explains why:
	Applicant’s arguments pertaining to prior art rejections are not persuasive. The claims have been addressed with regard to the 35 U.S.C. §103 rejection discussed above. The arguments pertaining to prior art references at pages 8-12 of the Applicant’s Remarks are rendered moot at least in view of new prior art references, Kotz and Molettiere, which teach current connection information that is forwarded for storage at a server that can be accessed by another computer to establish a direct connection. See Kotz at least at Abstract; Paras. [0030]-[0031], [0034], [0037]-[0042]; Fig. 2; See also Molettiere at least at Paras. [0014]-[0020], [0027]-[0032], [0044], [0051]-[0052]; Figs. 6, 13; Claim 1. Furthermore, the arguments regarding the Baker references at pages 12-14 are rendered moot in light of at least Molletiere. As such, it is submitted that the cited prior art, including those identified by Applicant, in the same field of endeavor, i.e., medical diagnostics, predicted treatments and medical support and device management, teaches and/or suggests all of the limitations of the pending claims under a broad and reasonable interpretation thereof. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM T. MONTICELLO whose telephone number is (313)446-4871. The examiner can normally be reached M-Th; 08:30-18:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria P. Augustine can be reached on (313) 446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.











	/Victoria P Augustine/                                                  Supervisory Patent Examiner, Art Unit 3686